Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 7, 8, 10, 11, 16, 17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Gousev et al. (United States Patent Application Publication US 2016/0094814) teaches the sensor system to operate in the lower power operation to detect the user using a camera and initiate higher power operation such as normal operating mode by waking up the main processor. However, Gousev does not teach controlling the screen if images are detected in low power consumption mode.
LIN et al. (United States Patent Application Publication US 2016/0373645) teaches switching off the display screen when detecting face and eye in the images with reduced resolution and frame rate. However, LIN does not teach turning off the screen by reducing the brightness of the backlight.
Han et al. (United States Patent Application Publication US 2011/0007103) teaches turning off the backlight when the object is detected and light up the backlight when the object is detected. However, Han does not teach a coprocessor and an application processor. 


Response to Arguments
Applicant’s arguments, see Remarks, filed 2/22/2022, with respect to “Claim Rejections – 35 USC 103” have been fully considered and are persuasive.  The rejections of claims 1, 2, 7, 8, 10, 11, 16, 17, 19, and 20 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187         

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187